Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-9, 11-28 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A stationary platform for supporting a supply transport device, comprising:
a frame having at least two longitudinal sides, a first end and a second opposing end, and a top surface and a bottom surface, a plurality of legs extending from the bottom surface of the frame to support the supply transport device on the frame, wherein the supply transport, device is slidably received on the top surface of the frame a base component coupled to at least one of the first end and the second opposing end of the frame; and at least one cleaning contact positioned within the base component, wherein the at least one cleaning contact extends vertically above the top surface of the frame and is configured to clean a surface of the supply transport device as the supply transport-device is loaded onto or unloaded from the frame.

Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618